UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4676


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KRISSY LYNETTE ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00343-TDS-2)


Submitted:   March 10, 2014                  Decided:     March 26, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Rebecca Fitzpatrick, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Krissy Lynette Robinson appeals from her twenty-four

month sentence entered pursuant to her guilty plea to possession

with intent to distribute cocaine base.                  On appeal, she contends

that     her    sentence     is    both   procedurally       and     substantively

unreasonable because the court failed to consider all of her

arguments for a more lenient sentence.              We affirm.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.             Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).          In so doing, we examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2012] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall, 552 U.S.   at     51.       When     reviewing     for

substantive reasonableness, we presume on appeal that a sentence

within    a     properly     calculated       advisory     Guidelines     range    is

reasonable.      United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007);    see    Rita   v.   United   States,     551 U.S. 338,   347   (2007)

(upholding presumption of reasonableness for within-Guidelines

sentence).



                                          2
               In explaining a sentence, the district court is not

required       to     “robotically        tick       through      §    3553(a)’s          every

subsection,         particularly         when       imposing     a     within-Guidelines

sentence.”       United States v. Powell, 650 F.3d 388, 395 (4th Cir.

2011) (internal quotation marks omitted).                            The district court

must   provide        sufficient     explanation         to     “demonstrate           that    it

‘considered the parties’ arguments and ha[d] a reasoned basis

for    exercising       [its]      own     legal      decisionmaking             authority.’”

United    States       v.    Lynn,   592 F.3d 572,     576    (4th       Cir.    2010)

(quoting Rita, 551 U.S. at 356).                       “The context surrounding a

district court’s explanation may imbue it with enough content

for [this court] to evaluate both whether the court considered

the § 3553(a) factors and whether it did so properly.”                                   United

States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

               As Robinson actually received the sentence that she

requested at sentencing, the parties agree that the issue of

whether    the       district     court’s       explanation       of    a    sentence         was

sufficient is reviewed for plain error.                         See Lynn, 592 F.3d at

578 (requiring a defendant to argue for a sentence other than

that imposed in order to preserve claim of error).                               We conclude

that     the    district         court    properly       responded          to    Robinson’s

sentencing          arguments      and    thoroughly          explained          the     chosen

sentence.        Although the court did not explicitly address each

statement      raised       in   Robinson’s         counsel’s    argument,         the    court

                                                3
clearly demonstrated that it had considered the entire case in

detail.     The court explained that it determined that a sentence

at the low end of the advisory Guidelines range was appropriate

by     balancing     the        serious     nature      of     the       offense      against

Robinson’s lack of criminal history and relatively young age.

The court’s explanation demonstrated a reasoned consideration of

the § 3553 factors along with the advisory Guidelines range.

            As     such,     Robinson        cannot    show        plain      error    in    the

district court’s consideration and explanation of her sentence.

She    received     the     sentence        she   requested,         and      she    makes    no

reasonable       argument       that    further    explanation           by    the    district

court would have resulted in the court’s conclusion that a lower

sentence was more appropriate.                Powell, 650 F.3d at 395 (holding

that    Powell     failed       to   show    plain     error       given      that    lack    of

explanation        had     no     prejudicial         affect       on        his    sentence).

Moreover,    we     find    that       Robinson    has    failed         to    overcome      the

presumption that her sentence at the low end of the advisory

Guidelines range is substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument, because the facts and

legal    contentions        are      adequately      presented          in    the    materials

before    this    court     and      argument     would      not    aid      the    decisional

process.

                                                                                      AFFIRMED

                                              4